

115 HRES 545 IH: Recognizing the violence and other challenges faced by transgender women of color in America.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 545IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Ellison (for himself, Ms. Lee, Mr. Grijalva, Mr. Pocan, Mr. Kennedy, Mr. Takano, and Mr. Sean Patrick Maloney of New York) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the violence and other challenges faced by transgender women of color in America.
	
 Whereas there is a long history of violence targeting transgender women of color in America, and much of it goes unreported or is reported inaccurately;
 Whereas 2016 was the deadliest year on record for transgender people in the United States, with 21 murders of transgender women in 2016, almost all of whom were transgender women of color, and there had been 18 as of September 6, 2017, almost all of them, transgender women of color;
 Whereas transgender women of color experience discrimination in educational settings and are expelled from school at twice the rate of the nontransgender population;
 Whereas transgender women of color are more likely to experience violence, including in prisons and immigration detention facilities;
 Whereas discriminatory attitudes toward the transgender community foster high rates of violence, homelessness, and economic instability;
 Whereas transgender women of color who do not have access to safe education, employment, and housing due to a lack of availability, targeted support programs, training, or affordability are forced into unregulated economies that place them in vulnerable situations;
 Whereas African-American transgender women of color experience unemployment two to three times higher than nontransgender African-American people in the United States population according to a 2015 U.S. Transgender Survey (USTS) of over 25,000 transgender people across the United States;
 Whereas respondents to the USTS who were currently working in the underground economy were three times more likely than nontransgender people to have been expelled from school;
 Whereas transgender women of color are substantially more likely to report being homeless because of being transgender;
 Whereas transgender women of color, including American Indian (59 percent), African-American (51 percent), multiracial (51 percent), and Middle Eastern (49 percent), experienced especially high rates of homelessness;
 Whereas transgender women of color are more likely to receive unequal treatment or service than White transgender people;
 Whereas transgender women have repeatedly stated that when police officers knew or thought they were transgender, the officers maliciously and frequently referred to them as the wrong gender, verbally harassed them, or physically attacked them;
 Whereas transgender women of color, including American Indian (74 percent), multiracial (71 percent), Latina (66 percent), and African-American (61 percent) respondents to the USTS were more likely to have experienced one or more forms of mistreatment;
 Whereas transgender women of color were more likely to report that an officer assumed they were sex workers, including African-American (33 percent), multiracial (30 percent), Latino (25 percent), American Indian (23 percent), and Asian (20 percent); and
 Whereas transgender women of color, including African-American (9 percent) and American Indian (6 percent) women, were more likely to have been incarcerated in the past year (Figure 14.11 of the U.S. Transgender Survey), than were respondents who had been homeless in the past year (7 percent): Now, therefore, be it
	
 That the House of Representatives encourages the development of policies that support transgender women of color and the transgender community, including—
 (1)developing a public education campaign to dispel myths and to humanize transgender people; (2)ending the school-to-prison pipeline that occurs when mistreatment, harassment, and physical violence are not addressed, or due to the harsh disciplinary policies that disproportionately effect transgender students;
 (3)developing antidiscriminatory employment practices and promote policies for accepting and inclusive work environments;
 (4)ending aggressive police tactics that disproportionately target transgender people, and educating law enforcement about common antitransgender biases and practices to ensure transgender people are safer when interacting with law enforcement;
 (5)ensuring access to affordable education; (6)ensuring access to affordable housing;
 (7)ensuring access to inclusive, comprehensive health care for transgender people; (8)developing affirming policies and procedures to safeguard incarcerated transgender people from violence and abuse in Federal, State, and local custody and immigration detention;
 (9)ending the practice of placing transgender people in solitary confinement; (10)ending the practice of immigration detention for vulnerable populations, including transgender people;
 (11)developing policies and procedures to swiftly accept transgender people seeking asylum in the United States; and
 (12)ending the law enforcement practice of racial profiling. 